DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 9, 12, 14-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Nobori et al (US 5,616,024) in view of Nagy et al (US4,559,278) and Breuer et al (US 6,969,950). 
Nobori shows the method for forming a semiconductor substrate support claimed including positioning a first body (17) within a mold (16), disposing a heater (20) on the first body, positioning a second body (19), and forming a monolith body (21) that comprises a platen for a semiconductor substrate/wafer support. Nobori shows the heater (20) comprising a metal wire (also, see Figure 3a) but does not show a barrier layer extending about the metal wire wherein the barrier layer comprises ruthenium, rhenium, aluminum, or oxide or nitride of ruthenium. 
Nagy shows it is known to provide a metal conductor such as a molybdenum conductor that is coated with a barrier layer for the protection of the metal conductor (also, see Abstract), and Nagy further shows the barrier layer including rhenium.
Breuer also shows it is known to provide a molybdenum metal which is coated with a barrier layer to protect the metal from oxidation and corrosion (also, see column 2, lines 3-37), and Breuer further shows the barrier layer that includes rhenium as well as ruthenium wherein such barrier layer.
In view of Nagy and Breuer, it would have been obvious to one of ordinary skill in the art to adapt Nobori with the metal wire that is coated with a barrier layer including the recited rhenium or ruthenium for the protection of the meta wire from oxidation or corrosion and predictably prolong the life of the heater. 
With respect to claim 9, Nobori further shows the substrate support as the monolith body that is sintered and hot-pressed at a temperature of 1,800° C that encompasses the recited range of greater than or about 1500° C. Also, see column 29, lines 2-5.
With respect to claim 12 and 14, Nagy shows the barrier layer includes rhenium having a thickness of 3-1200 nm which encompasses the recited range of less than or about 5 um, and Breuer shows the barrier layer that includes rhenium as well as ruthenium wherein such barrier layer, having a thickness of 1.5 to 3 um. And the barrier layer showing the claimed material would also predictably prevent interaction between the metal wire and the first or second body as the barrier layer provides the protection for the metal wire.  
With respect to claims 15 and 16, Nobori shows the platen that comprise a ceramic including aluminum oxide or aluminum nitride. 
With respect to claims17, Nobori shows that the metal wire includes molybdenum or tungsten.
With respect to claim 19, Nobori shows the monolith body that is sintered and hot-pressed at a temperature of 1,800° C that encompasses the recited range of greater than or about 1700° C. Also, see column 29, lines 2-5.
With respect to claim 21, Nagy and Breuer show the barrier layer having the same material as that of the claimed barrier layer that would also exhibit the same melting point as claimed. MPEP 2112.01.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nobori in view of Nagy and Breuer as applied to claims 8, 9, 12, 14-19 and 21 above, and further in view of Pease et al (US 2013/0220989).   
Nobori in view of Nagy and Breuer shows the method claimed except for the metal wire having a thickness of less than or about .3 mm. 
Pease shows it is known to provide a heating element in a ceramic heater that supports a semiconductor substrate wherein the heating element can be provided as a wire or foil heater wherein the heating element has a thickness of 2 um to 1 mm which encompasses the recited range of less than or about .3 mm. Also, see para 0017. 
In view of Pease, it would have been obvious to one of ordinary skill in the art to adapt Nobori, as modified by Nagy and Breuer, with the metal wire having a thickness of less than or about .3 mmm used for heating a substrate support wherein such heating element would be suitable to provide high heating temperatures that is suitable and adequately effective for heating semiconductor substrates/wafers in the art. 
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Nobori in view of Nagy and Breuer as applied to claims 8, 9, 12, 14-19 and 21 above, and further in view of Pease et al (US 2013/0220989) and Arimoto et al (US 5,014,009). 
Nobori shows the method for forming the semiconductor substrate support claimed except for the metal wire having a thickness of less than or about .3 mm and the oxide or nitride of barrier layer having a thickness of less than or about 5 um.
 Pease shows it is known to provide a heating element in a ceramic heater that supports a semiconductor substrate wherein the heating element can be provided as a wire or foil heater wherein the heating element has a thickness of 2 um to 1 mm which encompasses the recited range of less than or about .3 mm. Also, see para 0017. 
Arimoto shows it is known to provide rhenium in the form of an oxide that is applied to a wire (15). Also, see column 3, line 67 to column 4, line 3.
In view of Pease and Arimoto, it would have been obvious to one of ordinary skill in the art to adapt Nobori, as modified by Nagy and Breuer, with the metal wire having a thickness of less than or about .3 mmm used for heating a substrate support  with the barrier layer of rhenium or ruthenium as taught by Nagy and Breuer in the form of oxides applied to the metal wire having the claimed thickness  wherein such heating element would be suitable to provide high heating temperatures that is suitable and adequately effective for heating semiconductor substrates/wafers in the art.
Response to Arguments
Applicant's arguments filed 8/18/22 have been fully considered but they are not persuasive. 
Applicant argues the applied art does not teach the barrier layer comprising a nitride of ruthenium, rhenium, or aluminum or an oxide of ruthenium, rhenium, or  aluminum. This argument is not deemed persuasive as Nagy and Breuer show shows a barrier layer including rhenium and/or ruthenium as stated in the ground of rejection. 
Also, the amendment necessitated a new ground of rejection for claim 20 which depends on the amended claim 18. 
Thus, the applicant’s arguments are not deemed persuasive. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG Y PAIK whose telephone number is (571)272-4783. The examiner can normally be reached 8:00-4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu B Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SANG Y PAIK/Primary Examiner, Art Unit 3761